Citation Nr: 1821659	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of head injury, also claimed as traumatic brain injury (TBI), also claimed as headaches and sharp pains.
	
2. Entitlement to service connection for a right knee disability, to include as secondary to asbestosis.

3. Entitlement to service connection for a left thigh disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to November 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously remanded by the Board in March 2016 for additional development to include obtaining any outstanding treatment records and obtaining additional opinions or examinations to address the Veteran's lay statements.  The RO obtained additional examinations in June 2016, February 2017, and April 2017, which considered the Veteran's lay statements.  Additional treatment records from before the remand were added to the record labeled CAPRI.  Accordingly, the Board finds that the RO has complied with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran's residuals of head injury/TBI, also claimed as headaches and sharp pains, was not incurred in or caused by service.

2. The Veteran's right knee disability was not incurred in or caused by service.

3. The Veteran's left thigh disability was not incurred in or caused by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of head injury/TBI, also claimed as headaches and sharp pains have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

3. The criteria for service connection for a left thigh disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.
	
The Veteran is competent to report symptoms observable by sense and contemporaneous medical diagnoses, but not competent to diagnose or assess the etiology of a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b) (2012).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of head injury/traumatic brain injury

Certain chronic diseases (including headaches, as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  An organic diseases of the nervous system is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337  (Fed. Cir. 2013).

The Veteran contends that he is entitled to service connection for the residuals of a head injury/traumatic brain injury because it was caused by involvement as a passenger in a motor vehicle accident, during which glass was embedded in his head.  For the reasons that follow, the Board finds that service connection is not warranted.

The medical evidence of record shows that the Veteran had a traumatic brain injury, from which there are no residuals.  See July 2010 VA examination report, April 2017 VA examination report.  By contrast, the June 2016 examiner found residual glass in the right temporal region above the zygomatic arch.

Service treatment records (STRs) from June 1977 reflect that the Veteran was treated for involvement in motor vehicle accident in service, as described in his claim.  The Veteran was involved in an accident in June 1977, as a passenger in the car, and had a right-sided head injury.  He had facial lacerations and a foreign body in the right temple area, which was noted as glass, which was removed and caused a painful post traumatic mass in the right temporal region.  Accordingly, the evidence shows an in-service injury or event.

In regard to a medical link or nexus between the Veteran's active service and his current disability, the most probative evidence is against such a link.  The Veteran underwent a VA examination in July 2010 for residuals of a head injury/traumatic brain injury, and the VA examiner, a medical doctor, found no head injury-related mental disorder and that the Veteran had a mild traumatic brain injury in service that resolved without residuals.  The examiner noted that although there were metallic fragments seen on x-ray in the Veteran's right temporal area, they were an incidental finding and no glass fragments could be appreciated.  Another VA examiner, a psychologist, opined overall that a TBI-related mental disorder was not caused by or a result of an in-service event or illness.

In contrast, a June 2016 examiner opined that it is at least as likely as not that the Veteran's residual glass in the right temporal region above the zygomatic arch, diagnosed by the July 2010 VA examiner as a TBI, resolved, without residuals, is caused by or a result of in-service injury because STRs document injury to right cheek in 1977 with removal of glass from the right temple, with previous records being silent for presence of glass in cheek.

An April 2017 examiner expressed it was less likely than not that the Veteran's head injury/TBI.  The examiner wrote that the Veteran was in service when he had three accidents, two of them he hit his head, one of them he hit the windshield and he had broken glass in his right side of head that was removed later.  He did not complain of cognitive problems during service or at separation; these symptoms occurred later on.  Considering the Veteran's lay statements that he self-medicated, the examiner reasoned that is subjective and there is no record of it; it is mere speculation, and that if he has severe symptoms he did not seek medical attention and get proper treatment for it.

While the VA examiners are all competent and credible medical professionals, the April 2017 and July 2010 examiners' opinions are more probative than the June 2016 examiner's because the June 2016 examiner simply re-stated the in-service event or injury without considering consistency with the longitudinal treatment record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Both the April 2017 and July 2010 examiners noted that any in-service head injury/TBI resolved without residuals, which is more consistent with the treatment record that reflects no complaints.  The April 2017 examiner considered the Veteran's lay statements that he self-medicated for this condition but noted that there was no record of it, including proper treatment for any serious symptoms.  Although the Veteran noted loss of consciousness on his exit examination in August 1983, he denied a head injury, broken bones, or other bone/joint deformity.  Contemporaneous medical records noted no loss of consciousness following the 1977 accident, although the Veteran did report losing consciousness during another motor vehicle accident in April 1975.

As noted above, the Veteran has made lay statements regarding the cause of his disability being related to a motor vehicle accident in which he was a passenger during his active service.  The Veteran reported he had been self-medicating for years, and that he had received treatment after leaving service but that the records were no longer available.  The Veteran is competent to report symptoms observable by his senses such as headaches and pain, but he is not qualified to render an opinion regarding the etiology of such a disability.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Regarding the Veteran's contentions of recurring headaches and pain since service, the Board finds the April 2017 and July 2010 examiners' findings more probative.  Specifically, there is no evidence of complaints, treatment or diagnosis of a headache disorder between his exit examination in 1983 and 2010.  As the Veteran reported to the July 2010 VA examiner, he sought treatment following a January 2010 post-service event in which a pine tree fell on his shoulders, ribs, eyes and face, causing his head to swell and messing up his knee.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board finds that the Veteran's reports of ongoing symptoms since service are outweighed by his more credible statements regarding an intervening post-service injury.

Therefore, the Board finds that direct service connection for residuals of a head injury/TBI is not warranted.  The preponderance of the medical evidence is against a relationship between the disability and service because the July 2010 and April 2017 examiners' opinions are more probative than that of the June 2016 examiner as more consistent with the medical record, which does not reflect any ongoing complaints related to a TBI.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of a head injury/TBI is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Right knee

The Veteran contends he is entitled to service connection for his right knee disability after being involved in two motor vehicle accidents as a pedestrian in service and/or may be related to the Veteran's service-connected asbestosis.  For the reasons that follow, the Board finds that service connection is not warranted.

The evidence of record is in conflict in regard to whether the Veteran has a current right knee disability.  A June 2016 VA examiner diagnosed right knee patellofemoral pain syndrome.  Conversely, the February 2017 examiner noted that the Veteran's bilateral knee range of motion and right knee radiograph were normal upon examination in July 2010, although the July 2010 examiner noted the right knee range of motion was limited by pain.  The July 2010 examiner noted no objective findings to support a diagnosis for the right knee and no continuity of care.  Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran has a current right knee disability.

In regard to an in-service event, STRs reflect the Veteran was hit by a car as pedestrian twice, in April and October of 1975.  April 1975 STRs show the Veteran was hit by a car and extended his hands to ward it off but was knocked down.  The neurological exam was normal at that time.  The diagnosis was anxiety reaction and hand strain.  In October 1975, the Veteran was a pedestrian and was hit by a car while crossing a street.  Accordingly, an in-service event is of record.

Considering the third element of service connection, a medical link between the Veteran's service and current disability, there is no competent medical evidence of such a link.  As noted above, the July 2010 examiner noted no objective evidence to support a knee diagnosis and no continuity of care, thus opining that it was less likely than not that the Veteran's claimed knee disability is caused by or related to being hit by a car in service.  The June 2016 examiner opined it is less likely than not that the Veteran's right knee disability was caused by or incurred during or is otherwise medically-related to the Veteran's active duty service, including motor vehicle accidents in which he was a pedestrian.  The examiner also opined it is less likely than not that the Veteran's right knee disability was related to the Veteran's service-connected asbestosis, because asbestosis is a condition of the lungs and not the knee.

The Veteran stated in his claim that he should be entitled to service connection for his right knee because of the motor vehicle accidents in 1975.  The Veteran reported self-medicating this disability for years.  In August 2013, the Veteran reported knee pain that began in 2007.  He also stated he had asbestosis.  The Veteran is competent to report symptoms observable by the senses and contemporaneous medical diagnoses, but in this instance he is not competent to opine as to the medically complex etiology of his right knee disorder.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

The July 2010 and June 2016 examiners are competent and credible medical professionals, and their opinions are highly probative.  They both considered the treatment records, the Veteran's lay statements, and the examinations of record.  The June 2016 examiner also considered the Veteran's asbestosis as a possible etiology, and noted that it is not related to any knee disability.  As there is no competent medical evidence providing a link between the Veteran's disability and service, the claim for service connection must be denied.

The Board finds that direct service connection for a right knee disability is not warranted because there is no competent medical evidence providing a link between the Veteran's service and right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right knee disability.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Left thigh

The Veteran contends he is entitled to service connection for his left thigh disability after being involved in two motor vehicle accidents as a pedestrian in service.  For the reasons that follow, the Board finds that service connection is not warranted.

In regard to a current left thigh disability, the February 2017 examiner noted the clinical notes were negative for pathology and/or pathophysiologic changes to warrant a left thigh diagnosis related to residuals from a 1975 left thigh contusion event.  The examiner therefore opined no clinical diagnosis is warranted for a current left thigh condition because the 1975 diagnosed left thigh contusion resolved without pathology, residuals and/or objective evidence of functional impairment.  The examiner reasoned that in medicine, no clinical diagnosis is rendered in situations where there is a lack of objective medical and/or clinical findings; therefore, no diagnosis, present or present at a point pertinent to the current claim is warranted because the 1975 resolved state of a left thigh contusion (bruise).  The examiner reviewed the post-service medical records and "the clinical records were negative for clinical presentations related to complaints, diagnosis, treatment, re-injury and/or residual events related to a left thigh condition.  The examiner added that the 2010 Pensacola C&P lower extremity examination was negative for pathology and/or radiographic findings related to the claimed left thigh condition.  Specifically, the hips, bilateral knee, bilateral ankle and bilateral foot range of motion were normal.  Similarly, the July 2010 examiner found no objective findings to support a diagnosis for the Veteran's left thigh, and noted no continuity of care.

Contrary to the above opinions, the April 2017 examiner noted a diagnosis of left thigh sprain, date unknown.  The Board observes that the examiner may have been referring to the Veteran's diagnosis in 1975 in service that apparently resolved.

As noted, the Veteran's statement that he was involved in multiple motor vehicle accidents as a pedestrian is supported by the STRs.  The record supports the Veteran's report that an in-service event occurred.

As to whether there is a medical link or nexus between the Veteran's left thigh disability and his service, the most probative evidence is against a nexus to service.  In addition to finding no diagnosis for the left thigh, the July 2010 examiner opined it was less likely than not that the Veteran's left thigh disability was caused by or related to being hit by a car in service.  The examiner reasoned that there were no objective findings or continuity of care from 1975 until 2010.  

Unlike the July 2010 examiner, the June 2016 examiner opined that it is as likely as not that the Veteran's above thigh condition was caused by or a result of or incurred during or is otherwise medically-related to the Veteran's active duty service, including motor vehicle accidents in which he was a pedestrian, because this injury is clearly documented in STRs in 1975 with prior records being silent for it.  

A February 2017 examiner opined that it was less likely than not that a left thigh disability was caused by, or a result of, or incurred during or is otherwise medically related to the Veteran's active service.  The examiner noted that the left thigh contusion from 1975 resolved without pathology, residuals, or objective evidence of functional impairment.  The examiner noted that she was in total agreement with the 2010 and 2016 examiners, which is somewhat inconsistent given the 2016 examiner's positive nexus opinions.  As such, this opinion is somewhat probative because it considered the Veteran's lay statements as to etiology, the STRs, post-service treatment records and objective evidence but appeared to be mistaken regarding the June 2016 examiner's opinion.

The most recent VA examination of record regarding the Veteran's left thigh was in April 2017, at which the examiner opined that it less likely than not (less than 50 percent probability) that the Veteran's left thigh disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner considered the Veteran's lay statements of self-medicating, but noted that it is subjective and there is no record of it, and did not seek medical attention and proper treatment for it.

While the VA examiners are competent and credible medical professionals, the July 2010, February 2017, April 2017 examiners' opinions are more probative than the June 2016 examiner's because the June 2016 examiner stated the in-service event or injury occurred without any further rationale and without considering the treatment notes that it had been resolved, and objective evidence showing no residuals.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran stated in his claim that he should be entitled to service connection for his left thigh disability because of the motor vehicle accidents in 1975.  The Veteran reported self-medicating this disability for years.  The Veteran is competent to report symptoms observable by the senses, but not competent to diagnose or assess the etiology of a disorder in medically complex cases such as this one.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). 

The Board finds that direct service connection for residuals of a left thigh disability is not warranted.  The preponderance of the medical evidence is against a relationship between the disability and service because the July 2010, April 2017 examiners' opinions are more probative than that of the June 2016 examiner as more consistent with the medical record, which supports the examiners' finding that any thigh contusion resolved and does not reflect any ongoing complaints related to a left thigh disability until the Veteran's claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left thigh disability is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert, 1 Vet. App. 49 at 52.


ORDER

Entitlement to service connection for residuals of head injury/traumatic brain injury, also claimed as headaches and sharp pains is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left thigh disability is denied.






____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


